      Case 8-20-71970-ast        Doc 2     Filed 04/30/20    Entered 04/30/20 20:31:59




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ x
                                                              :
 In re:                                                       : Chapter 11
                                                              :
                                                              : Case No.
 RUBIE’S COSTUME COMPANY, INC., et al. : (Pending Joint Administration)
                                                              :
                                                              :
                                     Debtors.                 :
                                                              :
 ------------------------------------------------------------ x
                      DECLARATION OF MARC P. BEIGE PURSUANT TO
                  RULE 1007-4 OF THE LOCAL BANKRUPTCY RULES FOR
                THE EASTERN DISTRICT OF NEW YORK AND IN SUPPORT
                 OF DEBTORS’ FIRST DAY MOTIONS AND APPLICATIONS

       I, MARC P. BEIGE, hereby declare as follows:

       1.      I am the President of Rubie’s Costume Company, Inc. (“Rubie’s”). Rubie’s is the

sole owner of Forum Novelties Inc. (“Forum”), of which I am a Director. Rubie’s is also the sole

owner, and managing member of, Buyseasons Enterprises, LLC (“Buyseasons”). Rubie’s is also

the sole owner and managing member of Kramer Funding, LLC, which is the sole manager of

Masquerade, LLC (“Masquerade”).

       2.      I am also the President of Rubietoys Company, Inc., which is the sole member of

The Diamond Collection, LLC (“Diamond Collection”). Additionally, I am a member of Rubie’s

Masquerade Company, LLC (“Rubie’s Masquerade,” and together with Rubie’s, Forum,

Buyseasons, Masquerade, and Diamond Collection, the “Debtors”).

       3.      Rubie’s, a New York corporation, is a designer, manufacturer and distributor of

costumes and related accessories with a wide ranging portfolio of non-exclusive licenses including,

but not limited to: Marvel, Warner Brothers, Nickelodeon, Disney and Lucasfilm. Historically, the

Company’s growth has been through sales of products with designs driven by the strength of these

                                                1
       Case 8-20-71970-ast         Doc 2     Filed 04/30/20      Entered 04/30/20 20:31:59




non-exclusive third-party licensing agreements, as well as rising interest among both adults and

children in dressing up as authentic movie and television characters. The remaining Debtors are

each in the costume and party supply industry, as set forth in more detail below.

        4.      Rubie’s operates or contracts with manufacturing facilities throughout the world

and has worldwide wholesale distribution of its products. It often licenses widely recognized

designs from leading worldwide content providers such as Warner Brothers, Disney, and Marvel

and currently maintains approximately 75 licenses in the United States.

        5.      Rubie’s is part of a corporate structure consisting of approximately twenty-eight

companies and entities that are referred to herein collectively as the “Rubie’s Group.”

        6.      On the date hereof (the “Petition Date”), the Debtors filed petitions under

chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

        7.      I submit this Declaration on behalf of the Debtors pursuant to Rule 1007-4 of the

Local Bankruptcy Rules for the Eastern District of New York (the “Local Rules”) for the purpose

of apprising the Court and parties in interest of the circumstances that compelled the filing of these

chapter 11 cases and in support of (i) the Debtors’ chapter 11 petitions and (ii) the motions and

applications that the Debtors have filed or will shortly file with the Court, including, but not limited

to, the typical chapter 11 case first-day motions (the “First-Day Motions”).

        8.      I joined Rubie’s in 1965 and became President and CEO in 1972.

        9.      In my role as President of Rubie’s and managing the other Debtors, and with the

assistance of the Debtors’ employees and advisors, I have been extensively involved in the Debtors’

chapter 11 preparations and the events leading up to the Petition Date. I also have extensive

knowledge of, and experience with, the business and financial affairs of each of the Debtors and

related companies, and the industry in which they operate.



                                                   2
       Case 8-20-71970-ast           Doc 2    Filed 04/30/20      Entered 04/30/20 20:31:59




       10.        I am authorized to submit this Declaration on behalf of the Debtors.

       11.        Except as otherwise indicated herein, the facts set forth in this Declaration are based

upon my personal knowledge, my review of relevant documents, information provided to me by

employees working under my supervision, or my opinion based upon my experience, knowledge,

and information concerning the operations of the Debtors and related companies. If called upon

to testify, I would testify competently to the facts set forth in this Declaration. Unless otherwise

indicated, the financial information contained herein is unaudited.


             I.       OVERVIEW OF THE DEBTORS AND THEIR BUSINESSES
                        AND THE REASONS FOR THE CHAPTER 11 CASES

A.     Introduction; Background of Companies and Businesses; Overview of Corporate
       Structure and Indebtedness

       12.        Rubie’s has been in business for nearly 70 years.

       13.        The Rubie’s Group is the one of the world’s largest designer, manufacturer and

distributor of costumes and related accessories with an impressive portfolio of non-exclusive

licenses including, but not limited to: Marvel, Warner Brothers, Nickelodeon, Disney and

Lucasfilm. Historically, the Company’s growth has been driven by the strength of these exclusive

third-party licensing agreements, as well as rising interest among both adults and children in

dressing up as authentic movie and television characters.

       14.        Forum is a distributor of non-licensed costumes and accessories, which tends to

have sales year round focused on all major holidays, not just Halloween. Forum also supplies

souvenir shops and related vendors with gifts and novelty items.

       15.        Masquerade operates 4 retail costume stores in Manhattan, Queens, and Long

Island and has some online operations through sales on Amazon.




                                                    3
       Case 8-20-71970-ast         Doc 2   Filed 04/30/20     Entered 04/30/20 20:31:59




       16.     Buyseasons is an e-commerce retailer selling costumes, party goods, and

accessories through a variety of its own websites, Amazon and other online marketplaces, and

“drop shipping” fulfilling customer orders for costume and party supplies made on Walmart,

Target, and other retailers websites.

       17.     Diamond Collection is a manufacturer of high end costumes and is strictly a

wholesaler. Diamond Collection’s customer base is different than that of Rubie’s.

       18.     Finally, Rubie’s Masquerade is a United States based holding company for

ownership interests in various European and Asian entities involved in the costume and party

supplies industry.

       19.     Rubie’s and its affiliates operate globally, with significant operations in 15

countries and distribution and sales into 52 countries across 6 continents.

       20.     The Debtors maintain strong relationships with in excess of 2,000 retail accounts

worldwide, both brick-and-mortar and e-commerce, including, but not limited to, Amazon, Target,

Walmart, and Party City, with more than 14,500 shipment destinations. On average, the Debtors

have maintained relationships with retail accounts for in excess of 24 years and approximately

99% of the Debtors’ sales are to repeat customers.

       21.     The Debtors also maintain strong, extensive relationships with Asian contract

manufacturers, which permit the Debtors to streamline its sourcing operations and improve

margins. As a result of the Debtors’ strong relationships with manufacturers, and the close working

relationship between such manufacturers and the Debtors’ China-based team, the Debtors have

been afforded preferred status with their manufacturers enabling the Debtors to rush production to

meet the needs of its customers.




                                                 4
       Case 8-20-71970-ast        Doc 2    Filed 04/30/20      Entered 04/30/20 20:31:59




       22.     In addition, the Debtors possess extensive in-house knowledge with respect to

design and production, enabling the Debtors to work closely with customers to ensure their design

needs are met and with manufacturers to ensure smooth operations and proactively control quality.

B.     Financial Performance and Cash Position

       23.     The Debtors’ operating results have deteriorated in recent years primarily due to

shifts in the industry. Independent customers have declined and the average order per existing

customer also has declined. For the fiscal year ending December 31, 2018 (“FY 2018”) net sales

and Adjusted EBITDA were approximately $310 million and $2 million, respectively. As a result

of the decline in independent customers, for fiscal year ending December 31, 2019 (“FY 2019”),

the Company generated net sales and Adjusted EBITDA of approximately $268 million ($42

million decline) and $3 million ($5 million decline), respectively. In FY 2019, in order to offset

the recent decline in sales, the Debtors implemented a series of payroll and other expense

reductions, resulting in approximately $4 million of partial year expense savings. The resulting

expense savings is expected to impact the fiscal year ending December 31, 2020 (“FY 2020”) by

up to an additional $5 million resulting in an $8 to $9 million full year impact.

C.     Prepetition Indebtedness

       24.     A bank group consisting of Bank of America, NA, Wells Fargo Bank, NA, JP

Morgan Chase Bank, NA, TD Bank, NA, Citibank, NA, and HSBC Bank, USA, NA (the “Bank

Group”), for which HSBC serves as Administrative Agent (“HSBC”), provided a credit facility to

Rubie’s under a 3-Year Credit Agreement, dated as of July 22, 2016 and amended by (i) that certain

Amendment No. 1 and Waiver, dated as of July 9, 2017, and (ii) that certain Amendment No. 2

and Waiver, dated as of October 18, 2018 (the “Credit Agreement”).




                                                 5
        Case 8-20-71970-ast        Doc 2    Filed 04/30/20     Entered 04/30/20 20:31:59




        25.      The Credit Agreement provided for various lending facilities for funding in an

aggregate amount in excess of $150 million.

        26.      The obligations under the Credit Agreement and related documents were

guaranteed by certain members of the Rubie’s Group, including the Debtors, pursuant to the terms

of that certain Guaranty Agreement dated as of July 22, 2016.

        27.      Subsequent to the origination of the loan under the Credit Agreement, in the context

of a series of loan restructuring negotiations with the Bank Group resulting in a series of

forbearance agreements, certain members of the Rubie’s Group also granted to the Bank Group a

security interest and lien in certain of their assets pursuant to a Security Agreement, dated June 27,

2019.

        28.      The Debtors’ unsecured debt owed to general trade creditors, primarily vendors, is

approximately $24.5 million, of which approximately $3 million is owed to entities owned or

controlled by insiders who lease real property to the Debtors.

D.      Overview of Reasons for Chapter 11 Cases

        29.      The filing of these cases has been caused by a number of factors, including the

COVID-19 worldwide crisis, that began in China in late 2019 with worldwide effects starting in

January, 2020.

        30.      In 2019, even before the start of the COVID-19 crisis, the Debtors implemented

comprehensive cost cutting programs to bring operating expenses in line with revenue, which

program produced an immediate positive cost reduction impact for that year and will have

beneficial impacts on the Debtors’ finances on a going-forward basis.




                                                  6
        Case 8-20-71970-ast        Doc 2    Filed 04/30/20     Entered 04/30/20 20:31:59




        31.      Thus, the Debtors are well positioned to respond to changes in consumer spending

brought about the COVID crisis. The Debtors’ current financial projections are conservative and

account for these potential impacts.

        32.      However, the COVID crisis has had an impact on the Debtors’ ability to obtain new

financing from the Bank Group. The Bank Group has declined to provide continued financing and

the Debtors’ efforts to obtain replacement financing on an asset based lending structure have been

slowed by the crisis. Notwithstanding, as further explained below, the Debtors are optimistic that

a financing package will become available for them over the next 60 to 90 days.

        33.      The Bank Group’s refusal to extend the existing financing, notwithstanding a series

of forbearance agreements, extensive discussions with the Debtors’ management and advisors and

significant concessions by the Debtors to the Bank Group in the form of the payment of significant

fees, the granting of additional collateral and the granting of releases, has forced the Debtors into

a liquidity crisis.

        34.      Beginning early in 2019, the Debtors and the Bank Group entered into an intensive

and extensive series of discussions concerning certain operational declines that the Debtors’

businesses were experiencing and the resulting effect on their financial performance and cash flow

liquidity.

        35.      These discussions resulted in a series of forbearance agreements (collectively, the

“Forbearance Agreements”) between such parties executed in June, September and December of

2019 along with a series of extension letter agreements that preserved the status quo up to May 4,

2020.

        36.      The Forbearance Agreements included a number of amendments to the Credit

Agreement including the execution of the Security Agreement, reaffirmation of the guaranties



                                                  7
         Case 8-20-71970-ast                Doc 2        Filed 04/30/20           Entered 04/30/20 20:31:59




provided by the members of the Rubie’s Group, including the other Debtors, and the granting of

releases to the Bank Group.1

          37.       Under such Agreements, Rubie’s agreed to, and did, implement the hiring of an

independent financial advisor, the Business Restructuring Services group of BDO USA, LLP

(“BDO”).

          38.       During this time, the Debtors and certain members of the Bank Group had been

having serious on-going discussions for these Banks, possibly with another new lender, to provide

an asset based lending facility to replace the existing Bank Group facility. However, in early April,

one of the Bank Group members that had been participating in such discussions, and spearheading

the effort to put together a new asset based lending facility for the Debtors to replace the existing

facility, substantially lowered the amount of the commitment that it was willing to make, thus

making it more difficult for the Debtors to complete this arrangement. More recently, on April 15,

2020, that lender, Wells Fargo, advised the Debtors that it would not participate further in the effort

to construct replacement financing for the Debtors in the form of an asset based lending facility. It

advised the Debtors that its decision was based on the conditions in the global lending market due

to the COVID-19 crisis and internal restrictions on its current lending, and was not a reflection on

the Debtors’ creditworthiness.


          39.       On or about April 15, 2020, the Debtors hired SSG Capital Advisors (“SSG”), a

premier middle-market investment banking firm, to pursue other financing opportunities for the

Debtors outside of the money-center banks. In the past few weeks, SSG has located and



1
  All recitations contained herein of the dealings and agreements between the Bank Group, the Debtors and the Rubie’s Group are
for informational purposes only and are not to be construed as an admission of any fact or concession as to any issue. The Debtors
and the members of the Rubie’s Group hereby reserve all rights, claims, remedies and potential challenges to the claims and security
position of the Bank Group and otherwise.


                                                                 8
       Case 8-20-71970-ast         Doc 2    Filed 04/30/20     Entered 04/30/20 20:31:59




communicated with various potential lenders who have expressed interest in lending to the Debtors.

Both the Debtors and SSG are optimistic about such opportunities.

          40.    Following this sudden and unexpected news from Wells Fargo, the Debtors

obtained further extensions of the Forbearance Agreement, parsed out in two week increments, the

latest providing an extension through May 4, 2020, with no additional advances from the Bank

Group, so that the Debtors could finalize its engagement with SSG and prepare and present to the

Bank Group the Debtors’ plan, on a going forward basis, to obtain a new asset based lending

facility to replace the Bank Group’s facility.

          41.    The Debtors then entered into negotiations with the Banks on the terms for

continued lending under a proposed extended Forbearance Agreement.               These negotiations

continued on an intensive basis through approximately April 29, 2020.

          42.    The Debtors demonstrated the viability of their business to the Banks in a number

of ways including through the business plan implemented over the last year with the assistance of

BDO, the continued value of their inventory which exceeds the debt owed to the Banks and even

most recently the fact that major national account clients placed firm orders for the Halloween

season.

          43.    By April 29, 2020 it had become apparent to the Debtors that an agreement could

not be reached with the Bank Group. Without a binding Forbearance Agreement in place, placing

the Debtors at risk of having the Banks exercising their remedies, the Debtors believed they had

no choice but to file these chapter 11 cases in order to preserve the value of their businesses as a

going concern.

          44.    Other factors contributing to the chapter 11 filings include a downturn in sales due

to a more general change in the business environment, insolvency of a number of the Debtors’



                                                  9
       Case 8-20-71970-ast          Doc 2     Filed 04/30/20      Entered 04/30/20 20:31:59




major trading partners, and the decision of many of Rubie’s licensors to grant non-exclusive

licenses thereby allowing a multitude of other manufacturers/wholesalers to obtain licenses for

certain popular designs and images.

        45.     These chapter 11 filings give the Debtors the essential breathing space that they

need to overcome this short term liquidity crisis caused by the COVID-19 crisis and the actions of

the Bank Group. These chapter 11 cases allow for the Debtors to access the use of cash collateral

to fund operations and payroll immediately and obtain a DIP financing facility, all pending the

placement of an asset based lending facility as exit financing. The Debtors have undertaken

extensive efforts, with the aid of consultants and advisors, to obtain same and are confident that it

will be achieved. The Debtors anticipate that obtaining a replacement facility, while continuing to

operate in the ordinary course, will take between 90 and 120 days and is likely to be achieved

given the streamlining of the Debtors’ operations and cost structure that they have achieved in the

last year, their very strong base of existing inventory and its continued receipt of significant

Halloween season orders from its national client accounts.


                         II.     THE DEBTORS’ CHAPTER 11 CASES

        46.     The Debtors intend to operate their businesses in the ordinary course during these

chapter 11 cases.

        47.     For fiscal year 2020, the Debtors forecast net sales and Adjusted EBITDA of

approximately $220 to $230 million and $7 to $8 million, respectively. These amounts are

estimates due to the impact of COVID-19 and represent an approximate 18% decline in sales from

FY 2019. Despite the forecasted decline in sales, the first quarter of fiscal year 2020 yielded higher

year over year purchase orders from key customers. These key customers have placed the majority

of their orders for the year and have historically placed the majority of their order in the first quarter.


                                                   10
       Case 8-20-71970-ast         Doc 2     Filed 04/30/20      Entered 04/30/20 20:31:59




The increase in Adjusted EBITDA is the direct result of the Debtors’ concerted effort to

reconfigure its business strategy and implement cost savings initiatives in fiscal year 2019.

Additionally, in the first quarter of fiscal year 2020, the Debtors have taken the initiative to

implement additional payroll cost savings of approximately $6 million and plan on initiating an

additional $3 million of cost savings which were included in the fiscal year 2020 Adjusted

EBITDA budget mentioned above. The Debtors believe these additional initiatives will help

maintain profitability in fiscal year 2020 despite a projected decline in net sales. The changes

implemented by the Debtors in fiscal year 2019 and the first quarter of fiscal year 2020 will result

in a stronger company and position the business to capture a larger share of an evolving market

for licensed costumes and accessories.

                       III.    THE DEBTORS’ FIRST DAY MOTIONS

        48.     The Debtors have or will shortly file motions for approval of certain relief typically

sought at the initiation of the chapter 11 process (“First-Day Motions”). I have reviewed the

Petition and First-Day Motions, or have otherwise had their contents explained to me, and it is my

belief that the relief sought therein is essential to ensure the uninterrupted operation of the Debtors’

businesses and success of the Debtors’ reorganization. Receiving this Court’s approval of the

relief sought in the First-Day Motions is essential to transitioning the Debtors into chapter 11

which will provide the Debtors an opportunity to work towards a successful restructuring that will

benefit the Debtors’ constituents and stakeholders.

A.      Motion for Joint Administration of the Debtors’ Chapter 11 Cases

        49.     The Debtors request entry of an order directing the joint administration of these

Debtors’ chapter 11 cases for procedural purposes only, pursuant to Bankruptcy Rule 1015(b), and

maintain one file and one docket for each of the chapter 11 cases under the lead case, Rubie’s.



                                                  11
       Case 8-20-71970-ast          Doc 2      Filed 04/30/20   Entered 04/30/20 20:31:59




Joint administration of these chapter 11 cases will provide significant administrative efficiencies

without impacting the substantive rights of any party in interest. Many of the motions, hearings,

and orders that will be filed in these chapter 11 cases will affect each of the Debtors and their

estates. The entry of an order directing joint administration of the chapter 11 cases will reduce

costs, and promote judicial economy, by avoiding duplicative filings, objections, notices, and

hearings, and will allow all parties in interest to monitor the chapter 11 cases with greater ease and

efficiency.

B.      Motion Extending Time to File Schedules and SOFAs:

        50.     The Debtors request entry of an order granting a 30-day extension (without

prejudice to further extension) to file their schedules of assets and liabilities, schedules of

executory contracts and unexpired leases (the “Schedules”), and statements of financial affairs (the

“SOFA”).

        51.     To prepare the Schedules, the Debtors must carefully review and compile

information from their books and records. This task requires a substantial expenditure of time and

effort on the part of the Debtors. While the Debtors, with the assistance of their professional

advisors, are mobilizing to work diligently and expeditiously on preparing the Schedules, the

Debtors’ resources are limited and strained.

        52.     The number of creditors likely to be involved in these chapter 11 cases, the

geographical spread of the Debtors’ operations, and the numerous critical operational matters that

must be addressed by the Debtors’ management all contribute to the load that the Debtors must

carry at the beginning of these cases. An extension to file the Schedules is necessary and

appropriate and will ultimately maximize the value of the Debtors’ estates for the benefit of their

creditors and all other parties in interest.



                                                   12
       Case 8-20-71970-ast        Doc 2     Filed 04/30/20     Entered 04/30/20 20:31:59




C.     Motion of Debtors for an Order Authorizing Them to Pay Certain Prepetition Wages,
       Compensation, an Employee Benefits and Related Relief

       53.     The Debtors request the entry of interim and final orders authorizing, but not

directing, the Debtors to (a) pay wages, salaries, and all costs incident to the foregoing, including,

without limitation, related prepetition withholding and payroll-related taxes; (b) to maintain and

continue to honor their practices, programs, and policies for the Employees and (each as defined

below), and as such may be modified, amended, or supplemented from time to time in the ordinary

course, including, without limitation, the continuation and maintenance of all employee benefit

programs in the ordinary course; and (c) directing all banks to honor prepetition checks for

payment of prepetition employee obligations; and (d) granting related relief.

       54.     The relief requested includes compensation for the Debtors’ full-time and part-time

Employees. The Debtors pays their Employees on a weekly or bi-weekly basis. The Debtors’

payroll obligations generally include wages, salaries, benefit programs, and payments on account

of used vacation time and other paid time off.

       55.     The Debtors estimate that as of the Petition Date, they will owe approximately

$395,000 to Employees on account of prepetition payroll obligations, incurred in the weeks ending

April 24 and May 1, 2020 including accrued but unpaid wages and salaries (the “Unpaid

Compensation”) (excluding issued but uncashed checks). The Debtors do not believe that any

Employee is owed Unpaid Compensation in an amount exceeding the $13,650 priority cap

imposed by section 507(a)(4) of the Bankruptcy Code. However, a substantial number of

employees have been placed on furlough due primarily to the COVID-19 crisis, but are expected

to be recalled. Accordingly, the Debtors’ weekly gross payroll on a going forward, post-petition

basis, is expected to increase.




                                                 13
       Case 8-20-71970-ast        Doc 2    Filed 04/30/20     Entered 04/30/20 20:31:59




        56.     Notwithstanding the current furlough, the majority of the Debtors’ Employees rely

heavily on the Debtors’ compensation, benefits, and reimbursement of expenses to satisfy daily

living expenses. The workforce will be exposed to significant financial difficulties if the Debtors

are not permitted to honor obligations for unpaid compensation, benefits, and reimbursable

expenses. Moreover, if the Debtors are unable to satisfy such obligations, morale and loyalty will

be jeopardized at a time when such support is critical. In the absence of such payments, Employees

may seek alternative employment opportunities, hindering the Debtors’ ability to meet their

customer obligations and likely diminishing customer confidence. Employee attrition, whether

now or upon the end of the furlough, would cause the Debtors to incur additional expenses to find

appropriate and experienced replacements. Additionally, loss of valuable employees would

distract the Debtors from focusing on their operations and administering these chapter 11 cases at

this critical juncture.

D.      Debtors’ Motion for Entry of an Interim Order Authorizing Use of Cash Collateral
        and Scheduling a Hearing to Consider the Entry of a Final Order Authorizing Use
        of Cash Collateral

        57.     By way of their Motion to Use Cash Collateral, the Debtors seek entry of an Interim

Order authorizing the Debtors’ use of cash collateral of the Bank Group. The Debtors require

immediate authority to use cash collateral in order to continue their business operations (including

paying their employees) without interruption towards the objective of the eventual reorganization

of their businesses and secured debt through, inter alia, obtaining a new ABL facility. The Debtors

are confident that they have the ability to successfully reorganize and, with the assistance of SSG,

to obtain a new ABL facility, enabling them to make substantial distributions to creditors, but such

a reorganization will not be possible if the Debtors are forced to shut their doors and discontinue

serving their customers.



                                                14
       Case 8-20-71970-ast        Doc 2     Filed 04/30/20      Entered 04/30/20 20:31:59




       58.     To enable the Debtors to continue fulfilling the needs of their customers and to

avoid a disruption of their and their clients’ business operations and any potential impact on their

clients’ reputations in their respective industries, the Debtors require the use of cash collateral for

the continuation of their operations. Without authorization to use cash collateral in accordance

with the Debtors’ budget, the Debtors’ operations will cease to the detriment of all parties involved,

including the Bank Group, the Debtors’ employees, customers, and creditors.

       59.     The need for the Debtors’ immediate use of the Cash Collateral and for the relief

requested in the Interim Order is best illustrated by the Debtors’ expenditures forecast in the

Budget.

       60.     The Debtors’ Budget, as further described in the Cash Collateral Motion,

demonstrate that during the initial four-week period after the filing of these chapter 11 cases (the

“Interim Period”), the Debtors anticipate that they will collect approximately $7.228 million in

cash. The Budget also set forth the weekly expenditures required by the Debtors and project cash

disbursements totalling $14.736 million in operating disbursements during the Interim Period. The

bulk of these disbursements represent payments related to payroll and other employee-related

obligations, utilities, the purchase of inventory and supplies, royalty payments, and all other

expenses necessary for the Debtors’ continued post-petition operations. The Budget demonstrate

the Debtors’ need for use of Cash Collateral during the Interim Period. The Debtors believes that

they can operate their businesses during the Interim Period using Cash Collateral alone. Without

the Court’s authorization to use Cash Collateral, the Debtors will be unable to satisfy the

administrative expenses attendant with the reorganization of their businesses under chapter 11.




                                                  15
       Case 8-20-71970-ast         Doc 2    Filed 04/30/20     Entered 04/30/20 20:31:59




       61.     Moreover, the Debtors have a strong base of existing inventory whose value will

continue to increase as the Halloween season approached as evidenced by the Debtors’ recent

receipt of firm orders from their national client accounts.

       62.     In short, there is a substantial, viable business with a multitude of employees to

preserve and a likelihood that the Debtors will be able to obtain a new ABL facility, thereby

provided the Debtors with the necessary operating capital. However, the Debtors’ businesses have

no chance of surviving if the Debtors are not authorized to use Cash Collateral and do not receive

any of the revenues resulting from the post-petition goods and services to its customers. If the

Debtors’ chapter 11 cases are converted to chapter 7 cases, unsecured creditors will likely receive

greatly diminished recoveries. On the other hand, if the Debtors are permitted to use cash collateral

and can survive until a successful reorganization, such reorganization will enhance the value of

the collateral and improve results for all creditors.

E.     Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
       Debtors to (A) Continue to Operate Their Cash Management Systems, (B) Honor
       Certain Prepetition Obligations Related Thereto, (C) Maintain Existing Business
       Forms, and (II) Granting Related Relief (the “Cash Management Motion”)

       63.     Pursuant to the Cash Management Motion, the Debtors seek entry of interim and

final orders: (a) authorizing the Debtors to (i) continue to operate their Cash Management systems;

(ii) honor certain prepetition obligations related thereto; (iii) maintain existing Business Forms in

the ordinary course of business; and (b) granting related relief.

       64.     The Debtors’ Cash Management Systems are similar to the centralized cash

management systems used by other comparably sized companies to manage cash flow. The

Debtors use their Cash Management Systems in the ordinary course to transfer and distribute funds

and to facilitate cash monitoring, forecasting, and reporting, including funding of the Debtors’




                                                  16
        Case 8-20-71970-ast        Doc 2      Filed 04/30/20      Entered 04/30/20 20:31:59




non-Debtor affiliates. The bank accounts maintained by each of the Debtors are set forth in Exhibit

K attached hereto.

        65.     The Debtors routinely deposit, withdraw, and otherwise transfer money to, from,

and between certain of the Bank Accounts by various methods (collectively, the “Ordinary

Transfer Methods”), including, but not limited to, wires, checks, and other electronic funds

transfers. The Debtors are able to account for and reconcile payments made to third parties and

affiliates.

        66.     Because of the disruption that would result if the Debtors were forced to close their

existing bank accounts, I believe that it is critical that the existing Cash Management Systems

remain in place. I believe that the relief requested in the Cash Management Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest, and will enable the

Debtors to continue to operate their businesses in chapter 11.

F.      Debtors’ Motion for (I) Authorization to (A) Continue to Maintain Their Insurance
        Policies and Programs and Surety Bond Program and (B) Honor All Obligations With
        Respect Thereto; and (II) Related Relief (the “Insurance Motion”)

        67.     By the Insurance Motion, the Debtors request (i) authority, but not direction to (a)

continue to maintain, and renew, in their sole discretion, their Insurance Policies and Programs, (b)

honor its Insurance and Surety Obligations (as defined below) in the ordinary course of business

during the administration of these chapter 11 cases; and (ii) related relief.

        68.     The Debtors’ Insurance Policies are essential to the preservation of the value of the

Debtors’ businesses, properties, and assets. I understand that, in many cases, insurance coverage

such as that provided by the Insurance Policies, is required by diverse regulations, laws, and

contracts. Failure to make payments required by the Debtors’ Insurance Policies could have a

significant negative impact on the Debtors’ operations.



                                                   17
       Case 8-20-71970-ast         Doc 2     Filed 04/30/20      Entered 04/30/20 20:31:59




        69.     The Debtors incur approximately $1,532,000 in the aggregate in annual Insurance

Obligations, including Brokers’ Fees. Of this amount, the Debtors anticipate approximately

$108,000 will become due and owing in the month following Petition Date. In order to preserve

the value of the Debtors’ estates and to protect against uninsured loss, the Debtors seek authority

to pay any prepetition Insurance and Surety Obligations.

        70.     I believe that the relief requested in the Insurance Motion is in the best interest of

the Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to

continue to operate their businesses in chapter 11 without disruption.

G.      Debtors’ Motion for (I) Authorization to Pay Certain Critical Vendors and (II)
        Related Relief (the “Critical Vendor Motion”)

        71.     By the Critical Vendor Motion, the Debtors request authority to pay the pre-petition

claims of certain of certain vendors (the “Critical Vendors”) with whom continued business is

critical to maintaining the Debtors’ businesses. The Debtors propose that such payments to Critical

Vendors would be made in the ordinary course, as such amounts become due.

        72.     The Debtors’ wide-ranging operations require close coordination and integration

among numerous parties, including the Critical Vendors who provide essential goods and services

that cannot be easily replaced or substituted without disrupting the Debtors’ operations. Because

of this leverage, the Debtors believe that the Critical Vendors may make credible and actionable

threats that, unless paid on account of their prepetition Critical Vendor claims, they will cease to

supply the Debtors with the essential goods and services necessary to maintain the Debtors’

operations and specifically to provide the Debtors with the inventory it needs for the upcoming

Halloween season.

        73.     As set forth in the Critical Vendor Motion, the Critical Vendors fall into three

categories: (i) certain foreign companies that provide necessary manufacturing services that cannot


                                                  18
       Case 8-20-71970-ast         Doc 2     Filed 04/30/20      Entered 04/30/20 20:31:59




be replaced during this purchase cycle (the “Critical Manufacturers”); (ii) licensors of certain

intellectual property, including Warner Brothers, Disney, Marvel, Sony, Universal, and Netflix,

which is used by the Debtors and their affiliates in the production of certain products (the “Critical

Licensors”); and (iii) certain third-party sales representatives who are essential to the Debtors’

effective distribution (the “Critical Representatives”).

        74.     In order to adequately prepare for the Halloween season, the Debtors incur the

majority of their costs in late winter and early spring. Therefore, in order to ensure that the Debtors’

businesses do not falter and to foster the Debtors’ reorganization, the Debtors require the authority

to pay these Critical Vendor Claims in the ordinary course. Any defaults in said payments would

seriously jeopardize the Debtors business operations.

        75.     I believe that the relief requested in the Critical Vendor Motion is in the best interest

of the Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors

to continue to operate their businesses in chapter 11 without disruption.

H.      Debtors’ Motion for (I) Authorization to Prepare a List of Creditors in Lieu of a
        Formatted Mailing Matrix; (II) Approving the Form and Manner of Notice of
        Commencement of the Debtors’ Chapter 11 Cases; and (III) Related Relief (the
        “Creditor Notice Motion”)

        76.     By the Creditor Notice Motion, the Debtors seek the entry of an Order (i)

authorizing the Debtors to maintain and file a consolidated mailing matrix of creditors and other

parties in interest (the “Consolidated Creditor Matrix”); (ii) authorizing the Debtors to file a

consolidated list of top thirty (30) unsecured creditors (the “Top 30 Consolidated List”) in lieu of

filing a separate list of top twenty (20) creditors who have unsecured claims for each of the Debtors;

and (iii) authorizing the Debtors to establish certain procedures for providing notice to parties of

the commencement of these Chapter 11 Cases and of the meeting of creditors (the “Notice of

Commencement”) pursuant to section 341 of Bankruptcy Code.


                                                   19
       Case 8-20-71970-ast        Doc 2     Filed 04/30/20      Entered 04/30/20 20:31:59




        77.     The Debtors estimate that there are hundreds of creditors and parties-in-interest that

will be entitled to receive notices in the Debtors’ bankruptcy cases. The Debtors maintain

computerized lists of such parties and have prepared that list as the Consolidated Creditor Matrix

containing the names and addresses of those creditors and parties-in-interest who were readily

ascertainable as of the Petition Date. The Debtors have provided the Consolidated Creditor Matrix

to the Clerk of the Court and the Debtors’ proposed claims agent.

        78.     The Consolidated Creditor Matrix is in a format ordinarily used by Debtors’

counsel and might not comply with all or some of the various creditor matrix requirements. Under

the circumstances, re-formatting the Consolidated Creditor Matrix, preparing and filing a separate

formatted creditor matrix, and otherwise complying with the creditor matrix requirements under

the Bankruptcy Rules will impose unnecessary administrative burdens on the Debtors without any

corresponding benefit to the estates, especially in light of the fact that the Debtors intend to retain

a claims agent well versed in the procedures of this Court.

        79.     Moreover, permitted the Debtors to submit a Top 30 Consolidated List, rather than

separate lists of the 20 largest unsecured creditors of each Debtor, will enable the Debtors to avoid

substantial administrative burdens while still enabling the UST to identify and appoint members

of an unsecured creditors’ committee.

        80.     Finally, the Debtors propose that the Notice of Commencement, in the form

proposed by the Debtors, satisfies all relevant rules and guidelines and will enable the Debtors to

give notice of these chapter 11 cases to their creditors and other parties-in-interest in a manner that

reduces administrative burden, thereby facilitating the Debtors’ reorganization and preserving

value for creditors..




                                                  20
       Case 8-20-71970-ast        Doc 2      Filed 04/30/20     Entered 04/30/20 20:31:59




       81.     I believe that the relief requested in the Creditor Notice Motion is in the best

interests of the Debtors’ estates, their creditors, and parties-in-interest and will enable the Debtors

to properly provide notice to all necessary parties without overburdening the Debtors.

I.     Debtors’ Application for an Order Appointing Kurtzman Carson Consultants
       (“KCC”) as Claims and Noticing Agent for the Debtors (the “Claims Agent
       Application”)

       82.     By the Claims Agent Application, the Debtors seek authority to retain KCC as

claims and noticing agent for the Debtors.

       83.     Although the Debtors have not yet filed their schedules of assets and liabilities, they

anticipates that there will be in excess of approximately 700 entities to be noticed. In view of the

number of anticipated claimants and the complexity of the Debtors’ businesses, the Debtors submit

that the appointment of a claims and noticing agent is both necessary and in the best interests of

both the Debtors’ estate and their creditors.

       84.     By appointing KCC as the claims and noticing agent in this chapter 11 cases, the

distribution of notices and the processing of claims will be expedited, and the Office of the Clerk

of the Court (the “Clerks Office” or “Clerk”) will be relieved of the administrative burden of

processing what may be an overwhelming number of claims.

       85.     I have been informed by counsel that the Debtors’ selection of KCC to act as the

claims and noticing agent has satisfied the Court’s Protocol for the Employment of Claims and

Noticing Agents under 28 U.S.C. § 156(c), in that the Debtors have obtained and reviewed

engagement proposals from at least two (2) other court-approved claims and noticing agents to

ensure selection through a competitive process.

       86.     The scope of KCC’s retention is more fully set forth in Claims Agent Application.

       87.     It is my belief that the retention of KCC, and related relief sought by the Claims

Agent Application, is in the best interests of the Debtors’ estates, their creditors, and parties-in-
                                                  21
       Case 8-20-71970-ast        Doc 2    Filed 04/30/20     Entered 04/30/20 20:31:59




interest, as it will relieve the Debtors from significant burdens associated with providing notice

and processing proofs of claim.

               IV.    Information Required by Local Bankruptcy Rule 1007-4

       88.     Rule 1007-4 requires certain information related to the Debtors, which I have

provided in the exhibits and/or below. Specifically, these exhibits and the other exhibits contain

the following information with respect to the Debtor:

        (a)    I have been informed by counsel that the Debtors are not small business debtors

within the meaning of Bankruptcy Code § 101(51D).

        (b)    I have also been informed by counsel that the Debtors are not single asset real estate

debtors within the meaning of Bankruptcy Code § 101(51B).

        (c)    The nature of the Debtors’ businesses and a statement concerning the circumstances

leading to the Debtors’ filings under chapter 11 is contained in Section I, supra.

        (d)    Exhibit A attached hereto provides the following information with respect to each

of the holders of the Debtors’ collective 30 largest unsecured claims excluding claims of insiders:

the creditor’s name, address (including the number, street, apartment, or suite number, and zip

code, if not included in the post office address) and telephone number; the name(s) of person(s)

familiar with the Debtors’ account; the nature and approximate amount of the claim; and an

indication of whether the claim is contingent, unliquidated, disputed or partially secured.

        (e)    Exhibit B attached hereto provides the following information with respect to each

of the holders of secured claims against the Debtors (i.e. the Bank Group): the secured creditor’s

name, address (including the number, street, apartment or suite number, and zip code, if not

included in the mailing address), telephone number, e- mail address, amount of the claim, a


                                                22
       Case 8-20-71970-ast           Doc 2   Filed 04/30/20    Entered 04/30/20 20:31:59




description and an estimate of the value of the collateral securing the claim, and whether the claim

or lien is disputed.

         (f)     Exhibit C attached hereto are balance sheets providing a summary of the Debtors’

respective assets and liabilities.

         (g)     The Debtors have no publicly traded securities.

         (h)     The Debtors represent that there is no property in the possession or custody of any

custodian, public officer, mortgagee, pledgee, assignee of rents, or secured creditors, or agent for

such entity, provided, however that the Debtors maintains bank accounts which are subject to

restrictions as provided in the Credit Agreement, Security Agreement and Forbearance

Agreements. The balance in such accounts as of the Petition Date was approximately $17 million.

         (i)     Exhibit D attached hereto provides a list of the premises owned, leased or held

under other arrangement from which the Debtors operates their businesses.

         (j)     The Debtors’ books and records are located at Rubie’s Costume Company, Inc.,

601 Cantiague Rock Road, Jericho, New York 11753.

         (k)     Exhibit E attached hereto provides the location of the Debtors’ significant assets

and the nature, and location of any assets held by the Debtors outside the territorial limits of the

United States.

         (l)     Exhibit F attached hereto provides a list of the nature and present status of each

action or proceeding, pending or threatened, against the Debtors or its property where a judgment

or seizure of its property may be imminent.




                                                 23
       Case 8-20-71970-ast        Doc 2     Filed 04/30/20      Entered 04/30/20 20:31:59




         (m)     Exhibit G attached hereto sets forth a list of the names of the individuals who

comprise the Debtors’ existing senior management, their tenure with the Debtors, and a brief

summary of their relevant responsibilities and experience.

         (n)     Exhibit H attached hereto provides the estimated amount of payroll to the Debtors’

respective employees (not including officers, directors and stockholders) and the estimated

amounts to be paid to officers, stockholders, directors, and financial and business consultants

retained by the Debtors, for the 30-day period following the Petition Date.

         (o)     Exhibit I attached hereto provides a schedule for the 30-day period following the

Petition Date, of estimated cash receipts and disbursements, net cash gain or loss, obligations and

receivables expected to accrue but remain unpaid, other than professional fees, and any other

information relevant to an understanding of the foregoing.

         (p)     Exhibit J attached hereto provides a schedule of the Debtors’ current insurance

policies, including the identity of the insurer, policy period and type of insurance for each insurance

policy listed.

         (q)     Exhibit K attached hereto provides a schedule of the Debtors’ bank accounts,

including the name and address of the banking institution where the accounts are held, the name on

the account, and the nature of the account for each bank account listed.

                                      [signature page follows]




                                                  24
      Case 8-20-71970-ast        Doc 2     Filed 04/30/20    Entered 04/30/20 20:31:59




       89.     Pursuant to 28 U.S.C. § 1746, I hereby declare under penalty of perjury under the

laws of the United States of America that the foregoing statements are true and correct to the best

of my knowledge, information and belief.


Executed on this 30th day of April, 2020

                                                            Marc P. Beige,
                                                            President and Authorized Signatory



                                                             s/ Marc P. Beige




                                                25
 Case 8-20-71970-ast   Doc 2   Filed 04/30/20   Entered 04/30/20 20:31:59




                               EXHIBIT A

LIST OF 30 LARGEST UNSECURED CREDITORS EXCLUSIVE OF INSIDERS
                                                                                        Case 8-20-71970-ast               Doc 2                Filed 04/30/20                                 Entered 04/30/20 20:31:59



Consolidated Top 30 Unsecured Creditors - Rubies Costume Co. Inc. et al.
($ in USD)
                                                                                                                                                                                                                                                   Country/Regi                                     Amount of Prepetition
  Rank                      Entity                                              Essential Vendors' Name                     Street Address 1                               Street Address 2                   City            State     ZIP Code       on                     Nature of the Claim        claim ($)
     1       Rubie's                               WARNER BROS.                                             4000 WARNER BOULEVARD                                                                 BURBANK                CA           91522                       Licensing Fees                              1,859,225.75
     2       Rubie's                               WUYI JINGJIE CLOTHING CO., LTD                           NO. 41 KAI FA AVENUE                          BAI HUA SHAN INDUSTRIAL ZONE            ZHEJIANG                            321200       CN             Foreign Vendor                              1,114,567.98
     3       Rubie's                               SUN WAH JIAN XING PLASTIC MANUFACTORY                    NO. 38 SAU SUN NEW VILKGE                     INDUSTRIAL AREA                         SHENZHEN                                         CN             Foreign Vendor                              1,083,562.71
     4       Rubie's                               MARS HILL INTERNATIONAL LIMITED                          3RD FLOOR NO. 10 TANGXIACHONG INDUSTRY STREET SONGGANG TOWN                           GUANGDONG                                        CN             Foreign Vendor                              1,073,248.20
     5       Buyseasons                            FEDEX                                                    942 SHADY GROVE ROAD                                                                  MEMPHIS                TN           38120                       Trade Debt                                  1,031,939.14
     6       Rubie's                               MARVEL                                                   500 S. BUENA VISTA STREET                                                             BURBANK                CA           91505                       Licensing Fees                                880,608.75
     7       Buyseasons                            AMSCAN                                                   80 GRASSLANDS ROAD                                                                    ELMSFORD               NY           10523                       Trade Debt                                    574,324.42
     8       Rubie's                               CHANGZHOU SUNWOOD INTERNATIONAL TRADING CO., LTD         ROOM. #2101                                   XINHUI BUILDING #301 TONGJIANG AVENUE   JIANGSU                                          CN             Foreign Vendor                                545,132.87
     9       Rubie's                               JINHUAZHIHOU GARMENT CO., LTD.                           SMALL COMMODITIES INDUSTRIAL PARK, XIAOSHUN TOWN
                                                                                                                                                          JINDONG DISTRICT, JINHUA                ZHEJIANG                            321035       CN             Foreign Vendor                                515,141.15
    10       Rubie's                               ADRENAL LLC                                              415 9TH AVENUE N                                                                      SEATTLE                WA           98109                       Third Party Sales Commssion                   453,874.66
    11       Rubie's                               ZHEJIANG CHINABASE IMPEX CO., LTD                        UNIT C 12/F MING YANG BL                      18 JIEFANG ROAD                         SHANGHAI                                         CN             Foreign Vendor                                433,705.27
    12       Rubie's                               ZHE JIANG WELLFULL IMPORT AND EXPORT CO. LTD.            2/F. YANGBAO BUILDING                         XING YI ROAD YU HANG DISTRICT           HANGZHOU                            311100       CN             Foreign Vendor                                431,128.91
    13       Rubie's                               SHENZHEN XINHUA LITE PLASTICS PRODUCTS LIMITED COMPANY   NO. 37 XIA PO VILLAGE,                         LONG TIAN, KENGZI,PINGSHAN             SHENZHEN GUANGDONG                               CN             Foreign Vendor                               404,805.76
    14       Rubie's                               HUANGSHAN SEA AND SAND CO., LTD.                         22 XIN HANG ROAD                               CHENG BEI INDUSTRIAL ZONE              AN HUI PROVINCE                                  CN             Foreign Vendor                               391,842.35
    15       Rubie's                               PANAN RIKANG COSTUME CO., LTD.                           2321 OGDEN AVE                                                                        DOWNERS GROVE          IL           60515                       Foreign Vendor                               387,749.89
    16       Rubie's                               ZHEJIANG PANAN COMBAAL CLOTHING CO., LTD.                FU HUA YUAN                                    XINCHENG DISTRICT                      ZHEJIANG                                         CN             Foreign Vendor                               385,511.87
    17       Rubie's                               ACTIVE MARKETING GROUP INC                               4640 GULFSTARR DRIVE                                                                  DESTIN                 FL           32541                       Third Party Sales Commssion                  369,865.00
    18       Buyseasons                            GOOGLE                                                   1600 AMPHITHEATRE PARKWAY                                                             MOUNTAIN VIEW          CA           90453                       Trade Debt                                   254,493.47
    19       Rubie's                               PANAN LUOLAN ARTS AND CRAFTS CO., LTD.                   NO. 19 SHANGHU INDUSTRIAL FUNCTION ZONE        PANAN COUNTY                           ZHEJIANG                                         CN             Foreign Vendor                               241,075.44
    20       Rubie's                               SUNRISE PARTY PRODUCTS COMPANY LIMITED                   RM B1 7/F.                                     CHEUNG FAT BUILDING                    KOWLOON                                          HK             Foreign Vendor                               228,303.65
    21       Rubie's                               YIWU PARTYLAND COSTUMES CO., LTD.                        6TH FLOOR AREA A NO. 7 BUILDING                NAN WU ROAD                            ZHEJIANG                            321035       CN             Foreign Vendor                               216,648.88
    22       Rubie's                               DONG YANG XINGBANG CULTURAL AND CREATIVE CO., LTD.       NO. 38 XINCHAO ROAD GARMENTS INDUSTRIAL ZONE   ECONOMIC DEVELOPMENT ZONE              ZHEJIANG PROVINCE                   32200        CN             Foreign Vendor                               215,988.22
    23       Buyseasons                            UNIQUE INDUSTRIES INC.                                   4750 LEAGUE ISLAND BOULEVARD                                                          PHILADELPHIA           PA           19112                       Trade Debt                                   212,069.68
    24       Buyseasons                            CREATIVE CONVERTING                                      255 SPRING STREET                                                                     CLINTONVILLE           WI           54929                       Trade Debt                                   185,960.56
    25       Rubie's                               ZHENJIANG LIAN YEW                                       NO.12, HENGYUAN ROAD                           DANTU INDUSTRIAL PARK                  ZHENJIANG, JIANGSU                               CN             Foreign Vendor                               181,413.80
    26       Rubie's                               NINGBO ELITER IMPORT AND EXPORT CO. LTD.                 RM906, NO.311                                  JIANGNAN YIPIN PLAZA                   NINGBO                                           CN             Foreign Vendor                               176,838.69
    27       Rubie's                               ANHUI DINGHUI TOYS                                       288# LUCHAO ROAD                               LUJIANG COUNTY                         ANHUI                                            CN             Foreign Vendor                               159,305.98
    28       Rubie's                               DONGYANG TANKE                                           100 SHIMAODADAO                                                                       DONGYANG JINHUA CITY                321000       CN             Foreign Vendor                               158,018.30
    29       Forum                                 ERRIC SORELLE STUDIOS LTD.                               215 W. HOFFMAN AVENUE                                                                 LINDENHURST            NY           11757                       Trade Debt                                   154,592.82
    30       Rubie's                               DONGYANG KEXIN                                           NO. 278 HANNING RD (W)                         DONGYANG CITY                          ZHEJIANG                                         CN             Foreign Vendor                               146,915.30




                                                                                                                                                        Page 1 of 1
      Case 8-20-71970-ast       Doc 2    Filed 04/30/20       Entered 04/30/20 20:31:59




                                         EXHIBIT B

                        LIST OF FIVE LARGEST SECURED CREDITORS




                                  Borrowing    LC
                 Bank              Amount      Amount           Combined


  HSBC Bank USA, NA             8,936,170.22   2,993,617.03     11,929,787.25

  Bank of America, NA           7,446,808.51   2,494,680.85     9,941,489.36

  Wells Fargo Bank, NA          6,329,787.23   2,120,478.72     8,450,265.95

  JPMorgan Chase Bank, NA       4,840,425.53   1,621,542.55     6,461,968.08

  TD Bank, NA                   4,095,744.68   1,372,074.47     5,467,819.15

  Citibank, NA                  3,351,063.83   1,122,606.38     4,473,670.21


                                35,000,000.00 11,725,000.00 46,725,000.00




The name and address of the attorneys for HSBC as Administrative Agent for the Bank Group, is:


William J. Brown, Esq.
Phillips Lytle LLP
One Canalside
125 Main Street
Buffalo, NY 14203-2887
Case 8-20-71970-ast   Doc 2   Filed 04/30/20   Entered 04/30/20 20:31:59




                              EXHIBIT C

                         BALANCE SHEET
                  Case 8-20-71970-ast                       Doc 2       Filed 04/30/20             Entered 04/30/20 20:31:59




                                                                     ASSETS

                                                                       Rubie's
                                                                      Costume                                 Forum              Buyseasons       Rubies
                                                                      Company            Masquerade          Novelties           Enterprises    Masquerade
                                                                         Inc                LLC                Inc                  LLC           Co LLC
CURRENT ASSETS
 Cash and Cash Equivalents                                       $       5,093,190   $       109,200     $      783,241      $       691,042        38,912
 Accounts Receivable (Net of Allowance for
   Doubtful Accounts)                                                   37,078,231                  0        10,764,305             2,768,176
 Inventory                                                              48,110,758          5,362,350        22,703,920            23,270,150
 Prepaid Expenses and Taxes                                              4,346,465            159,932           755,785               366,183
 Due from Affiliated Companies                                          45,986,459                  0         6,011,690             6,539,203     5,951,453
 Deferred Tax Asset                                                              0                  0                 0                     0
 Loans Receivable - Employees                                                    0                  0                 0                     0
 Accrued Interest Receivable                                                     0                  0                 0                     0
 Miscellaneous Receivables                                                       0          1,900,938                 0             1,332,734
 Investment in Marketable Securities                                    17,084,723                  0                 0                     0
 Notes Receivable - affiliates                                                   0                  0                 0                     0
 Loans and Exchanges                                                       104,963                  0                 0                     0

 TOTAL CURRENT ASSETS                                            $     157,804,789   $      7,532,420    $   41,018,941      $     34,967,488     5,990,365

PROPERTY AND EQUIPMENT
 Land                                                            $               0                 0                  0                     0
 Building                                                                        0                 0                  0                     0
 Construction in Progress                                                        0                 0                  0                     0
 Machinery and Equipment                                                16,452,679           884,545            371,792             5,053,958
 Furniture and Fixtures                                                  6,765,587            44,141            254,868             4,854,380
 Automotive Equipment                                                       88,907                 0                  0                     0
 Leasehold Improvements                                                 18,597,150           892,438                  0             3,793,572

 TOTAL PROPERTY AND EQUIPMENT                                    $      41,904,323   $      1,821,124    $      626,660      $     13,701,910            0

 Less: Accumulated Depreciation                                         32,152,376          1,237,928           573,456             9,770,092

 NET PROPERTY AND EQUIPMENT                                      $       9,751,947   $       583,196     $       53,204      $      3,931,818            0

OTHER ASSETS
 Cash Surrender Value of Officers' Life Insurance
   (Net of Loans)                                                $       8,645,233                  0                    0                 0
 Due from Affiliated Companies                                          14,172,821                  0                    0                 0
 Notes Receivable - affiliates                                                   0                  0                    0                 0
 Trademarks and Patents (Net of
   Accumulated Amortization)                                             1,499,228                  0                    0            68,359
 Customer-Relations Intangibles(Net of
   Accumulated Amortization)                                             1,145,356                 0                  0                    0
 Deposits and Other Assets                                                       0            85,113                  0               30,000       134,936
 Deferred Tax Asset                                                         16,364                 0                  0                    0
 Investment in Subsidiaries                                             14,568,668                 0                  0                    0         1,736
 Goodwill                                                                        0           195,889            250,000                    0

 TOTAL OTHER ASSETS                                              $      40,047,670   $       281,002     $      250,000      $        98,359       136,672

 TOTAL ASSETS                                                    $     207,604,406   $      8,396,618    $   41,322,145      $     38,997,665     6,127,037




                                             LIABILITIES, STOCKHOLDERS' EQUITY AND MEMBERS' CAPITAL

                                                                       Rubie's             Kramer
                                                                      Costume            Funding LLC          Forum              Buyseasons
                                                                      Company                and             Novelties           Enterprises
                                                                         Inc              Subsidiary           Inc                  LLC
CURRENT LIABILITIES
 Accounts Payable                                                $      16,272,119           8,830,676         2,835,052           26,938,320
 Accrued Expenses and Taxes                                              5,280,352             71,539            137,652            2,859,652
 Bank Overdraft                                                                  0                  0                  0                    0
 Profit Sharing Plan Contributions Payable                                       0                  0                  0                    0
 Loans Payable - Affiliate                                               6,011,690         25,766,562            886,416           34,203,600     3,564,290
 Current Portion of Revolving Loan                                      35,000,000                  0                  0                    0
 Current Portion of Long-Term Debt                                           6,788                  0                  0               57,123
 Loans and Exchanges - Related Parties                                           0                  0                  0                    0
 Loans and Exchanges                                                        35,000                  0                  0                    0
 Deferred Expenses                                                               0                  0                  0                    0
 Due to Stockholders                                                             0                  0                  0            2,597,266

 TOTAL CURRENT LIABILITIES                                       $      62,605,949   $     34,668,777    $     3,859,120     $     66,655,961     3,564,290
                   Case 8-20-71970-ast                   Doc 2    Filed 04/30/20             Entered 04/30/20 20:31:59



OTHER LIABILITIES
 Long-Term Debt                                            $               0                  0                0           172,294

 TOTAL OTHER LIABILITIES                                                   0                  0                0           172,294            0

 TOTAL LIABILITIES                                         $      62,605,949    $   34,668,777     $    3,859,120   $   66,828,255     3,564,290

STOCKHOLDERS' EQUITY
 Common Stock                                              $       2,144,074    $             0            14,000                 0
 Retained Earnings and Members' Capital                          152,207,914        (26,272,159)       37,449,025       (27,830,590)   2,562,747
 Accumulated Other Comprehensive Income (Loss)
   Net Unrealized Gain on Marketable Securities                      291,360                  0                0                  0
   Cumulative Foreign Currency Translation Adjustments                     0                  0                0                  0
 Treasury Stock                                                   (9,644,891)                 0                0                  0

 TOTAL STOCKHOLDERS' EQUITY ATTRIBUTABLE
  RUBIES COSTUME COMPANY INC.                              $     144,998,457    $   (26,272,159)   $   37,463,025   $   (27,830,590)   2,562,747

Noncontrolling Interest                                                    0                  0                0                  0

 TOTAL STOCKHOLDERS' EQUITY                                      144,998,457        (26,272,159)       37,463,025       (27,830,590)   2,562,747

 TOTAL LIABILITIES, STOCKHOLDERS'                                207,604,406         8,396,618         41,322,145       38,997,665     6,127,037
         Case 8-20-71970-ast   Doc 2   Filed 04/30/20   Entered 04/30/20 20:31:59



                    DIAMOND COLLECTION LLC
                        BALANCE SHEET
                       DECEMBER 31, 2019


                                                         December
                                                          31, 2019

                         ASSETS

CURRENT ASSETS
 Cash and Cash Equivalents                        $            229,852
 Accounts Receivable (Net of Allowance for
   Doubtful Accounts)                                        4,812,994
 Inventory                                                   4,979,224
 Prepaid Expenses and Taxes                                     82,458
 Due from Affiliated Companies                                       0

 TOTAL CURRENT ASSETS                             $      10,104,528


PROPERTY AND EQUIPMENT
Dies and Molds                                    $             62,599
 Machinery and Equipment                                       350,000
 Furniture and Fixtures                                        269,653
 Automotive Equipment                                          152,514
 Leasehold Improvements                                         26,547

 TOTAL PROPERTY AND EQUIPMENT                     $            861,313

 Less: Accumulated Depreciation                                730,494

 NET PROPERTY AND EQUIPMENT                       $            130,819


OTHER ASSETS
Other Intangibles (Net of
   Accumulated Amortization)                      $            177,138
 Deposits and Other Assets                                      90,752
 Investment in Partnership                                           0
 Goodwill                                                      107,135

 TOTAL OTHER ASSETS                               $           375,024
         Case 8-20-71970-ast   Doc 2   Filed 04/30/20   Entered 04/30/20 20:31:59



 TOTAL ASSETS                                     $         10,610,371




                      DIAMOND COLLECTION LLC
                          BALANCE SHEET
                      DECEMBER 31, 2017 & 2016


                 LIABILITIES AND MEMBERS' CAPITAL




                                                         December
                                                          31, 2019
CURRENT LIABILITIES
 Accounts Payable and Accrued Expenses            $            307,171
 Notes Payable - Affiliates                                  3,150,330
 Loans Payable - Affiliate                                  11,458,878

 TOTAL CURRENT LIABILITIES                        $         14,916,379


OTHER LIABILITIES
 Long-Term Debt                                   $                   0

 TOTAL OTHER LIABILITIES                          $                   0

 TOTAL LIABILITIES                                $         14,916,379

MEMBERS' CAPITAL
 Members' Capital                                 $         (4,306,008)


 TOTAL MEMBERS' CAPITAL                           $         (4,306,008)

Noncontrolling Interest                                               0

 TOTAL MEMBERS' CAPITAL                                     (4,306,008)

 TOTAL LIABILITIES
AND MEMBERS' CAPITAL                              $      10,610,371
Case 8-20-71970-ast   Doc 2   Filed 04/30/20   Entered 04/30/20 20:31:59



                                                            (0)
    Case 8-20-71970-ast        Doc 2    Filed 04/30/20     Entered 04/30/20 20:31:59




                                       EXHIBIT D



Rubie’s Leases

Name and Address of Landlord   Location of Premises

Beige Family Realty            One Rubie Plaza
120-08 Jamaica Avenue          Richmond Hill, NY 11418
Richmond Hill, NY 11418

Richmond Associates LP         650 Cantiague Rock Road
One Rubie Plaza                Westbury, NY 11590
Richmond Hill, NY 11418

Melville Associates LP         1770 Walt Whitman Road
One Rubie Plaza                Melville, NY 11747
Richmond Hill, NY 11418

Paradise Lane Realty LLC       158 Candlewood Road
One Rubie Plaza                Bay Shore, NY 11706
Richmond Hill, NY 11418

Buckeye Associates LLC         4215 W Lower Buckeye Rd
One Rubie Plaza                Phoenix, AZ 85009
Richmond Hill, NY 11418

Buckeye 59th Avenue LLC        2 N. 59th Avenue
One Rubie Plaza                Phoenix, AZ 85043
Richmond Hill, NY 11418

100 Pineaire Drive LLC         100 Pineaire Drive
One Rubie Plaza                Bay Shore, NY 11706
Richmond Hill, NY 11418

Greenville Realty Group Inc    400 Bon Air Street
One Rubie Plaza                Mauldin, SC 29662
Richmond Hill, NY 11418

Greenville Realty Group Inc    333 N. Pleasantburg Drive
One Rubie Plaza                Greenville, SC 29607
Richmond Hill, NY 11418
     Case 8-20-71970-ast      Doc 2   Filed 04/30/20     Entered 04/30/20 20:31:59




Richmond Associates LP        601 Cantiague Rock Road
One Rubie Plaza               Jericho, NY 11753
Richmond Hill, NY 11418

Richmond Associates LP        145 Candlewood Road
One Rubie Plaza               Bay Shore, NY 11706
Richmond Hill, NY 11418

536 Broadhollow Realty LLC    536 Broadhollow Road
One Rubie Plaza               Melville, NY 11747
Richmond Hill, NY 11418

536 Broadhollow Realty LLC    1700 Walt Whitman Road
One Rubie Plaza               Melville, NY 11747
Richmond Hill, NY 11418

Adams & Company               16 Madison Square West, 9th Floor
411 Fifth Avenue              New York, NY 10010
New York, NY 10016

Forum Leases

Melville Associates LP
One Rubie Plaza               1770 Walt Whitman Road
Richmond Hill, NY 11418       Melville, NY 11747

Melville Associates LP
One Rubie Plaza               540 Broadhollow Road
Richmond Hill, NY 11418       Melville, NY 11747


Diamond Collection Leases

Glick Brothers LP
1833 E. Harmony Road          1833 E. Harmony Road
Fort Collins, CO 80528        Fort Collins, CO 80528


Buyseasons Leases

Beige New Berlin Realty LLC
601 Cantiague Rock Road       5915 S. Moorland Road
Jericho, NY 11753             New Berlin, WI 53151
    Case 8-20-71970-ast       Doc 2   Filed 04/30/20   Entered 04/30/20 20:31:59




Masquerade Leases

803 Broadway Associates LLC
One Rubie Plaza               808 Broadway
Richmond Hill, NY 11418       New York, NY 10003
      Case 8-20-71970-ast        Doc 2     Filed 04/30/20      Entered 04/30/20 20:31:59




                                           EXHIBIT E

  The location of the Debtors’ significant assets, the location of its books and records, and the
 nature, and location of any assets held by the debtors outside the territorial limits of the United
                                              States:

Location of Books and Records: 601 Cantiague Rock Road, Jericho, NY 11753.



Location of Debtors’ Significant Assets (Inventory):

  650 Cantiague Rock Road
  Westbury, NY 11590

  1770 Walt Whitman Road
  Melville, NY 11747

  158 Candlewood Road
  Bay Shore, NY 11706

  4215 W Lower Buckeye Rd
  Phoenix, AZ 85009

  2 N. 59th Avenue
  Phoenix, AZ 85043

  100 Pineaire Drive
  Bay Shore, NY 11706

  400 Bon Air Street
  Mauldin, SC 29662

  333 N. Pleasantburg Drive
  Greenville, SC 29607

  601 Cantiague Rock Road
  Jericho, NY 11753

  145 Candlewood Road
  Bay Shore, NY 11706

  536 Broadhollow Road
  Melville, NY 11747
      Case 8-20-71970-ast        Doc 2    Filed 04/30/20     Entered 04/30/20 20:31:59




  1700 Walt Whitman Road
  Melville, NY 11747

  1770 Walt Whitman Road
  Melville, NY 11747

  540 Broadhollow Road
  Melville, NY 11747

  1833 E. Harmony Road
  Fort Collins, CO 80528

  5915 S. Moorland Road
  New Berlin, WI 53151

  808 Broadway
  New York, NY 10003


Assets held by the Debtors Outside the Territorial Limits of the United States: None.
      Case 8-20-71970-ast        Doc 2    Filed 04/30/20     Entered 04/30/20 20:31:59




                                          EXHIBIT F

List of the nature and present status of each action or proceeding, pending or threatened, against

the Debtors or their property where a judgment or seizure of its property may be imminent.




                                             NONE
      Case 8-20-71970-ast       Doc 2    Filed 04/30/20     Entered 04/30/20 20:31:59




                                         EXHIBIT G



List of the names of the individuals who comprise the Debtors’ existing senior management, their
tenure with the Debtor, and a brief summary of their relevant responsibilities and experience.

Marc P. Beige, President and Director: Joined the Debtors in 1965 and became President and
CEO in 1972. By introducing consumers to a new view of Halloween as a dress-up and party
holiday, Marc has driven the tremendous growth of Rubie’s. Marc recently received the Ernst &
Young Entrepreneur of the Year award. Through the hard work of Marc and his siblings Howard,
Joel, and Maxine, Rubie’s has grown to become the largest costume company in the U.S. with
subsidiaries in Europe, The United Kingdom, Canada, Hong Kong, Japan, Israel, Mexico, South
America and Australia. Marc is a graduate of Queens College with a degree in Math Education
and is a member of the Halloween Industry Association, National Costume Association, Toy
Manufacturers Association, U.S. Holocaust Museum, the 9-11 museum, and Yad Vashem,
Museum of Jewish Heritage.

Howard J. Beige, Executive Vice President and Director: Joined the Debtors in 1978 and holds
a Bachelor of Arts from Queens College. Howard is responsible for sales, licensing and
distribution for Rubie's facilities in 15 different countries. Howard is a member of Halloween
Industry Association, National Costume Association and Toy Industry Association and received
the Disney Lifetime Achievement Award for development of costume sales for the Disney, Marvel
and Lucasfilm portfolios.

Rubin Beige, Chief Operating Officer: Joined the Debtors full time in 1999. Along with
several jobs in unrelated companies, Rubin learned the costume business from the ground up
beginning in his teenage summers. Rubin oversees the relationships with the Company’s China
factories and the details of costume manufacturing, as well as the entire inventory production
process, from conceptual design through the final shipments to customers. Upon graduation from
Tulane University in 1999, Rubin entered the family business full-time, eventually working his
way up to Chief Operating Officer. Rubin is presently responsible for planning, sourcing and
product sales.

John Clausen, General Manager: Joined the Debtors in 1979 and began his career as a cutter
before managing numerous functions including human resources, IT, international operations,
domestic manufacturing, planning and production. John is responsible for manufacturing,
operations outside of the U.S., and general corporate production and has represented the
Company at the local Chamber of Commerce.
      Case 8-20-71970-ast      Doc 2   Filed 04/30/20    Entered 04/30/20 20:31:59




                                       EXHIBIT H

30 Day Payroll (Exclusive of Officers and Directors): $562,000



30 Day Anticipated Payments to Officers and Directors: $56,000

Marc Beige

Howard Beige

Maxine Beige

Rubin Beige
      Case 8-20-71970-ast        Doc 2     Filed 04/30/20    Entered 04/30/20 20:31:59




                                           EXHIBIT I

Schedule for the 30-day period following the Petition Date, of estimated cash receipts and
disbursements, net cash gain or loss, obligations and receivables expected to accrue but remain
unpaid, other than professional fees, and any other information relevant to an understanding of the
foregoing.
    Case 8-20-71970-ast              Doc 2      Filed 04/30/20               Entered 04/30/20 20:31:59



Consolidated 4-Week Cash Flow Forecast
April 29, 2020
($ in 000's)                                 Forecast        Forecast     Forecast     Forecast
Week #                                           1              2            3            4             Forecast
Week Ending                                  5/8/2020       5/15/2020    5/22/2020    5/29/2020          Total
Subsidiary Cash Receipts
    Rubie's Costume Co, Inc.             $      2,200       $    1,725   $      600   $     350     $       4,875
    Kramer Funding LLC (Masquerade)                41               57           32          49               179
   Forum Novelties Inc.                            95               95           95          95               380
   Buyseasons Enterprises LLC                     344              403          423         438             1,607
   Diamond                                         84               20           48          35               187
Total Receipts                           $      2,764       $    2,299   $    1,197   $     967     $       7,228
Consolidated Cash Disbursements
   Inventory                                    (1,326)           (454)       (1,578)     (1,570)          (4,928)
   Royalties                                       (38)         (2,100)       (1,350)       (100)          (3,588)
   Shipping                                       (374)           (309)         (417)       (355)          (1,455)
   Payroll                                        (480)           (291)         (449)       (283)          (1,503)
   Benefits                                         (3)            (69)           (1)       (307)            (380)
   Taxes                                             -            (115)          (27)          -             (142)
   Advertising                                       -            (254)          (22)          -             (276)
   Commissions                                    (100)            (30)         (700)          -             (830)
   Utilities                                       (74)            (52)          (54)        (54)            (234)
   Professional Fees                               (13)             (6)          (27)        (25)             (71)
   Travel and Entertainment                        (50)            (50)          (50)        (50)            (200)
   Bank Charges & Interest                        (300)             (4)           (0)         (0)            (305)
   Rent                                             (4)            (22)            -         (20)             (46)
   Corporate Insurance                            (115)             (0)           (4)         (0)            (119)
   Custom Duties                                  (100)              -          (100)          -             (200)
   Other                                           (78)            (97)          (79)       (207)            (460)
Total Operating Disbursements            $      (3,056) $       (3,853) $     (4,856) $   (2,970)   $     (14,736)
Intercompany Receipts (Disbursements)
  Intercompany expenses paid by Rubies            (50)             (20)         (50)         (20)            (140)
  Canada (2)                                     (100)               -            -         (200)            (300)
  Mask Illusions (2)                                -                -         (100)           -             (100)
  Collegeville Expenses                          (100)            (100)        (100)        (100)            (400)
  Other (2)                                      (148)            (181)        (348)        (141)            (817)
Total                                    $       (398) $          (301) $      (598) $      (461)   $      (1,757)
Bankruptcy Disbursements:
Professional Fees:
  Debtor Counsel                                        -            -            -         (525)            (525)
  Debtor Advisor                                        -            -            -         (200)            (200)
  Lender Counsel                                        -            -            -         (200)            (200)
  Lender Advisor                                        -            -            -         (100)            (100)
  Committee Counsel                                     -            -            -         (200)            (200)
  Committee Advisor                                     -            -            -         (100)            (100)
  Claims Agent                                          -            -            -          (50)             (50)
Total Professional Fees                  $              -   $        -   $        -   $   (1,375)   $      (1,375)

  Professional Fee Carve-out                        -                -            -         (500)           (500)
  Chapter 7 Trustee Carve-out                       -                -            -          (25)            (25)
  US Trustee Fees                                   -                -            -         (200)           (200)
  Utility Deposit                                (125)               -            -            -            (125)
Total Bankruptcy Disbursements           $       (125) $             -   $        -   $   (2,100)   $      (2,225)

Net Cash Flow                            $       (815) $        (1,855) $     (4,257) $   (4,564)   $     (11,490)

Beginning Cash Balance                   $     20,815       $   20,000   $   18,145   $   13,889
Ending Cash Balance                      $     20,000       $   18,145   $   13,889   $    9,325
Outstanding Checks                                734              916          774          821
Bank Balance                             $     20,735       $   19,062   $   14,663   $   10,146




                                                    Page 1
Case 8-20-71970-ast                      Doc 2           Filed 04/30/20                     Entered 04/30/20 20:31:59



     Rubie's Costume Co, Inc. 4-Week Cash Flow Forecast
    April 29, 2020
    ($ in 000's)                                   Forecast                Forecast      Forecast       Forecast
    Forecast Week #                                    1                      2             3              4                 Forecast
    Week Ending                                    5/8/2020               5/15/2020     5/22/2020      5/29/2020              Total

    Cash Receipts
    Wal-Mart                                                   1,900            875             50             50                2,875
    Amazon                                                       200            650            350            100                1,300
    Other Customers                                              100            200            200            200                  700
    Total Receipts                                       $     2,200     $    1,725     $      600     $      350        $       4,875
    Operating Disbursements
    Inventory Purchases (1)                                   (1,200)          (200)        (1,350)         (1,350)             (4,100)
    Royalties (1)                                                  -         (2,100)        (1,350)           (100)             (3,550)
    Shipping                                                    (200)          (200)          (200)           (200)               (800)
    Payroll                                                     (400)           (80)          (400)            (80)               (960)
    Benefits                                                       -              -              -            (290)               (290)
    Taxes                                                          -            (75)             -               -                 (75)
    Advertising                                                    -              -              -               -                   -
    Commissions (1)                                             (100)             -           (700)              -                (800)
    Utilities                                                    (50)           (50)           (50)            (50)               (200)
    Professional Fees                                              -              -              -               -                   -
    Travel and Entertainment                                     (50)           (50)           (50)            (50)               (200)
    Bank Charges & Interest                                     (300)             -              -               -                (300)
    Rent- Rubies                                                   -              -              -               -                   -
    Rent- Masquerade (2)                                           -              -              -               -                   -
    Rent -Buyseasons (2)                                           -              -              -               -                   -
    Corporate Insurance                                         (110)             -              -               -                (110)
    Custom Duties                                               (100)0            -0          (100)0             -0               (200)
    Total Operating Disbursements                        $    (2,510) $      (2,755) $      (4,200) $       (2,120)      $     (11,585)
    Operating Cash Flow                                  $      (310) $      (1,030) $      (3,600) $       (1,770)      $      (6,710)
    Intercompany Payments (3)
    Diamond Payroll                                               (20)           (20)           (20)           (20)                (80)
    Imagination Design Studios Payroll                            (30)             -            (30)             -                 (60)
       Total Intercompany Payments                                (50)           (20)           (50)           (20)               (140)
    Intercompany Cash Transfer In (Out)
    Masquerade                                                     -              -              -              -                    -
    Buyseasons                                                     -           (400)          (200)             -                 (600)
    Forum                                                          -              -              -              -                    -
    Canada                                                      (100)             -              -           (200)                (300)
    Collegeville                                                (100)          (100)          (100)          (100)                (400)
    Mask Illusions                                                 -              -           (100)             -                 (100)
    Great Eagle/Prod Services Ltd                                  -              -           (200)             -                 (200)
    Other (Carolina/Oriental/Taiwan/IDS)                         (50)           (50)           (50)           (50)                (200)
       Total Intercompany Cash Transfer In (Out)         $      (348) $        (681) $        (748) $        (441)       $      (2,217)
    Bankruptcy Disbursements:
    Professional Fees:
       Debtor Counsel                                    $          -    $         -    $         -    $      (525)      $        (525)
       Debtor Advisor                                               -              -              -           (200)               (200)
       Lender Counsel                                               -              -              -           (200)               (200)
       Lender Advisor                                               -              -              -           (100)               (100)
       Committee Counsel                                            -              -              -           (200)               (200)
       Committee Advisor                                            -              -              -           (100)               (100)
       Claims Agent                                                 -              -              -            (50)                (50)
    Total Professional Fees                              $          -    $         -    $         -    $    (1,375)      $      (1,375)
       Professional Fee Carve-out                                  -               -              -          (500)                (500)
       Chapter 7 Trustee Carve-out                                 -               -              -           (25)                 (25)
       US Trustee Fees                                             -               -              -          (200)                (200)
       Utility Deposit                                          (125)              -              -             -                 (125)0
    Total Bankruptcy Disbursements                       $      (125) $            -    $         -    $    (2,100)      $      (2,225)
    Net Cash Flow                                        $      (833) $      (1,731) $      (4,398) $       (4,331)      $     (11,292)

    Beginning Cash Balance (4)                                19,356         18,523         16,792         12,395               19,356
    Ending Cash Balance                                  $    18,523     $   16,792     $   12,395     $    8,064        $       8,064
    Outstanding checks                                           400            400            400            400                  400
    Bank Balance                                         $    18,923     $   17,192     $   12,795     $    8,464        $       8,464


    Notes:
    (1) Includes critical vendor payments for foreign vendors, royalties and sales commissions.
    (2) Rent is only paid to mortgaged properties in the 4 week forecast. The landlords for these properties are related entities.
    (3) Represents expenses paid by Rubies on behalf of related entities.
    (4) Opening cash balance includes $17M of marketable securities held in non-operating accounts.
    (5) Debtor permitted during each weekly period covered by the Budget (i) to exceed any category in the Budget
        by up to ten percent (10%) be rolled forward. and (ii) to exceed total outstanding disbursements as set forth
        in the Budget by up to ten percent (10%), which variance may be rolled forward.




                                                                 Page 2
            Case 8-20-71970-ast        Doc 2   Filed 04/30/20             Entered 04/30/20 20:31:59



Busyseasons Enterprises LLC 4-Week Cash Flow Forecast
April 29, 2020
($ in 000's)                               Forecast          Forecast           Forecast         Forecast
Forecast Week #                                1                2                  3                4               Forecast
Week Ending                                5/8/2020         5/15/2020          5/22/2020        5/29/2020            Total

Cash Receipts
Websites                                         214              238                238              225                 914
Marketplaces                                      90              125                100              128                 443
Dropship Customers                                40               40                 85               85                 250
Other                                              -                -                  -                -                   -
Total Receipts                            $      344    $         403      $         423    $         438       $       1,607

Operating Disbursements
Payroll/taxes                                    (22)            (122)               (22)            (124)              (290)
Benefits                                          (3)             (69)                (1)              (5)               (78)
Temp Agencies                                    (33)              (9)                (2)              (1)               (44)
Professional fees                                 (3)              (1)                (3)               -                 (7)
Inventory                                       (110)            (254)              (208)            (143)              (715)
Advertising                                        -             (254)               (22)               -               (276)
Shipping                                         (35)             (48)              (207)            (120)              (410)
IT                                               (10)              (5)               (24)             (25)               (64)
Utilities                                        (23)              (1)                 -               (4)               (28)
Pmt processing fees                               (7)              (3)                (7)              (3)               (18)
Bank Fees                                          -               (3)                 -               (0)                (3)
Rent                                               -              (14)                 -                -                (14)
Royalties                                        (38)               -                  -                -                (38)
Sales Tax                                          -              (40)               (10)               -                (50)
Other                                            (19)             (49)                (4)            (152)              (224)
                                                                                                                           -
Total Disbursements                       $     (304) $          (872) $            (507) $          (576)      $      (2,259)

Operating Cash Flow                       $       40    $        (469) $              (85) $         (138)      $       (652)

Intercompany Cash Transfers In/(Out)               -              400                200                    -            600

Net Cash Flow                                     40               (69)              115             (138)      $         (52)

Beginning Cash Balance                           (74)             (34)              (103)              12
Ending Cash Balance                       $      (34) $          (103) $              12 $           (126)

Outstanding checks                               327              514                364              414
Bank balance                              $      294    $         411      $         377    $         289




                                                  Page 3
            Case 8-20-71970-ast        Doc 2   Filed 04/30/20                Entered 04/30/20 20:31:59



Forum Enterprises LLC 4-Week Cash Flow Forecast
April 29, 2020
($ in 000's)                              Forecast            Forecast             Forecast            Forecast
Forecast Week #                               1                  2                    3                   4               Forecast
Week Ending                               5/8/2020           5/15/2020            5/22/2020           5/29/2020            Total

Cash Receipts
Amazon.Com.Kydc Llc                              70                 70                   70                  70                280
Toynk.Com                                         -                  -                    -                   -                  -
Other Customers                                  25                 25                   25                  25                100
Total Receipts                            $      95      $          95        $          95       $          95       $        380

Operating Disbursements
Payroll/taxes                                    (25)               (25)                 (25)                (25)             (100)
Commission                                         -                (30)                   -                   -               (30)
Purchase Foreign                                   -                  -                    -                   -                 -
Freight                                          (20)               (20)                   -                 (35)              (75)
Credit Card                                        -                  -                    -                 (67)              (67)
Catalog                                          (10)               (10)                 (10)                (10)              (40)
Rent                                               -                  -                    -                   -                 -
Citrin                                             -                  -                    -                  (8)               (8)
Other                                            (35)               (35)                 (35)                (35)             (140)
Total Disbursements                       $      (90) $           (120) $                (70) $            (180)      $       (460)

Operating Cash Flow                       $          5   $          (25) $               25       $          (85)     $         (80)

Intercompany Cash Transfers In/(Out)                 -                   -                    -                   -                  -

Net Cash Flow                             $          5   $          (25) $               25       $          (85)     $         (80)

Beginning Cash Balance                          747                752                  727                 752
Ending Cash Balance                       $     752      $         727        $         752       $         667

Outstanding checks                                -                  -                    -                   -
Bank balance                                    752                727                  752                 667




                                                 Page 4
            Case 8-20-71970-ast        Doc 2   Filed 04/30/20        Entered 04/30/20 20:31:59



Kramer Funding LLC (Masquerade) LLC 4-Week Cash Flow Forecast
April 29, 2020
($ in 000's)                            Forecast     Forecast              Forecast            Forecast
Forecast Week #                             1           2                     3                   4               Forecast
Week Ending                             5/8/2020    5/15/2020             5/22/2020           5/29/2020            Total

Cash Receipts
NYC Stores                                       35          33                  24                  30                122
Other Stores Total                                6           8                   8                   7                 29
Amazon Total                                      -          16                   -                  12                 28
Total Receipts                            $      41     $    57       $          32       $          49       $        179

Operating Disbursements
Inventory                                        (15)         -                  (20)                (10)              (45)
Freight                                           (1)         -                  (10)                  -               (11)
Payroll/taxes                                      -        (55)                   -                 (53)             (108)
Utilities                                         (1)        (1)                  (4)                  -                (6)
Repairs/Maintenance                               (0)         -                   (4)                 (0)               (4)
Insurance                                         (5)        (0)                   -                  (0)               (5)
Tax                                                -          -                  (17)                  -               (17)
Bank fees                                         (0)        (1)                  (0)                  -                (2)
Workers Compensation                               -          -                   (4)                  -                (4)
Other                                             (1)
                                                   -         (0)
                                                              -                   (2)
                                                                                   -                  (7)
                                                                                                       -               (10)
Total Disbursements                       $      (24) $     (58) $               (61) $              (70)     $       (212)

Operating Cash Flow                       $      18     $       (1) $            (29) $              (20)     $         (33)

Intercompany Cash Transfers In/(Out)               -             -                    -                   -                  -

Net Cash Flow                             $      18     $       (1) $            (29) $              (20)     $         (33)

Beginning Cash Balance                          299         317                 316                 287
Ending Cash Balance                       $     317     $   316       $         287       $         266

Outstanding checks                                7           2                  10                   7
Bank balance                                    324         318                 297                 273




                                                 Page 5
            Case 8-20-71970-ast        Doc 2   Filed 04/30/20                 Entered 04/30/20 20:31:59



Diamond Collection 4-Week Cash Flow Forecast
April 29, 2020
($ in 000's)                               Forecast            Forecast             Forecast            Forecast
Forecast Week #                                1                  2                    3                   4               Forecast
Week Ending                                5/8/2020           5/15/2020            5/22/2020           5/29/2020            Total


Cash Receipts
Customers                                         84                 20                   48                  35                187
Total Receipts                            $       84      $          20        $          48       $          35       $        187

Operating Disbursements
Shipping                                        (118)                (41)                   -                   -              (159)
Inventory                                         (1)                  -                    -                   -                (1)
Benefits                                           -                   -                    -                 (12)              (12)
Rent                                              (4)                 (8)                   -                 (12)              (24)
Other                                             (6)
                                                   -                   --                 (18)
                                                                                            -                   --              (24)
Total Disbursements                       $     (129) $              (49) $               (18) $              (24)     $       (220)

Operating Cash Flow                       $      (45) $              (29) $               30       $          11       $         (33)

Intercompany Cash Transfers In/(Out)                  -                   -                    -                   -                  -

Net Cash Flow                             $      (45) $              (29) $               30       $          11       $         (33)

Beginning Cash Balance                           187                142                  113                 143
Ending Cash Balance                       $      142      $         113        $         143       $         154

Outstanding checks
Bank balance                                     142                113                  143                 154




                                                  Page 6
           Case 8-20-71970-ast              Doc 2       Filed 04/30/20          Entered 04/30/20 20:31:59




                                                        EXHIBIT J

Schedule of the Debtors’ current insurance policies, including the identity of the insurer, policy
period and type of insurance for each insurance policy listed.

    Insurer                                    Policy Period                     Type of Insurance

    Markel Insurance Co.                       3/1/2020-3/1/2021                 General Liability

    National Union                             3/1/2020-3/1/2021                 Umbrella

    American          Guarantee          & 3/1/2020-3/1/2021                     Umbrella
    Liability

    Federal Insurance Co.                      3/1/2020-3/1/2021                 Umbrella

    Hartford Insurance Co.2                    12/28/2020-12/28/2023             Commercial Crime

    Allianz Insurance Co.                      3/1/2020-3/1/2021                 Commercial Property

    Starr Marine Insurance Co.                 3/1/2020-3/1/2021                 Marine/Warehouse Stock

    Sentinel Insurance Co.                     3/1/2020-3/1/2021                 Automobile

    Radnor Insurance Co.                       10/7/2020-10/7/2021               Management Liability

    StarStone                                  2/7/2020-10/7/2021                Management Liability (Excess)

    Landmark                                   2/7/2020-10/7/2021                Management Liability (Excess)

    Beazley Insurance Co.                      10/7/2020-10/7/2021               Cyber Liability

    Admiral Insurance Co.                      3/1/2020-3/1/2021                 Products Liability

    Zurich Insurance Co.                       3/1/2020-3/1/2021                 Foreign Umbrella




2
    The named insured on this policy is the Profit Sharing Plan for Employees of Rubie’s Costume Company.
      Case 8-20-71970-ast       Doc 2     Filed 04/30/20    Entered 04/30/20 20:31:59




                                         EXHIBIT K

Schedule of the Debtors’ bank accounts, including the name and address of the banking institution
where the accounts are held, the name on the account, and the nature of the account for each bank
account listed.

                                            Rubie’s

  Account Type          Financial       Last 4 Digits             Address of Branch
                       Institution       of Account
                                          Number
    Operating            HSBC               0591
    Account
    Controlled           HSBC               0978
   Disbursement
                                                                534 Broadhollow Road
     Account
                                                                  Melville, NY 11747
  Cash Deposits          HSBC               6564
    Account
  RMB Currency           HSBC               5270
    Account
    Credit Card         Bank of             6028
    Receivable          America
     Account
    Credit Card         Bank of             2704
    Receivable          America
     Account
    Credit Card         Bank of             4491
    Receivable          America                                 300 Broadhollow Road
     Account
                                                                  Melville, NY 11747
    Credit Card         Bank of             4501
    Receivable          America
     Account
    Credit Card         Bank of             1081
    Receivable          America
     Account
    Credit Card         Bank of             6517
    Receivable          America
     Account
 Expense Account       JP Morgan            7737
                                                                 395 North Service Rd
                         Chase
    Case 8-20-71970-ast     Doc 2   Filed 04/30/20   Entered 04/30/20 20:31:59




Expense Account    JP Morgan         2171                 Melville, NY 11747
                     Chase
Expense Account    JP Morgan         4160
                     Chase
Expense Account    JP Morgan         6443
                     Chase
Expense Account    JP Morgan         2198
                     Chase
Expense Account    JP Morgan         6354
                     Chase
Payroll Account   Capital One,       3894
                     N.A.
Payroll Account   Capital One,       3910
                     N.A.
Payroll Account   Capital One,       3902               1307 Walt Whitman Road
                     N.A.                                 Melville, NY 11747
Payroll Account   Capital One,       4223
                     N.A.
Payroll Account   Capital One,       2093
                     N.A.
  Investment      Merrill Lynch      2659               1010 Northern Boulevard
   Account
                                                         Great Neck, NY 11747
  Investment      Merrill Lynch      2652
   Account
  Investment        Citibank         5138            730 Veterans Memorial Highway
   Account
                                                         Hauppauge, NY 11788
  Investment       JP Morgan         1002
   Account           Chase
  Investment       JP Morgan         6007
   Account           Chase
  Investment       JP Morgan         7005                 395 North Service Rd
   Account           Chase                                Melville, NY 11747
  Investment       JP Morgan         8003
   Account           Chase
  Investment       JP Morgan         2000
   Account           Chase
    Case 8-20-71970-ast       Doc 2    Filed 04/30/20   Entered 04/30/20 20:31:59




  Investment         HSBC                2411               534 Broadhollow Road
   Account
                                                             Melville, NY 11747
  Investment        Charles              4646              50 West Jericho Turnpike
   Account          Schwab
                                                         Huntington Station, NY 11746
   Inactive          HSBC                3986               534 Broadhollow Road
                                                             Melville, NY 11747
   Inactive         Citibank             2663           730 Veterans Memorial Highway
                                                            Hauppauge, NY 11788
   Inactive         TD Bank              4375                324 South Service Rd
                                                             Melville, NY 11747
   Inactive       Wells Fargo            5021                58 South Service Rd
                                                             Melville, NY 11747
   Inactive        JP Morgan             7625
                     Chase                                   395 North Service Rd
   Inactive        JP Morgan             0844                Melville, NY 11747
                     Chase

                                       Buyseasons
Account Type        Financial         Last 4 Digits          Address of Branch
                   Institution         of Account
                                        Number.
  Operating          HSBC                 3681              534 Broadhollow Road
  Account
                                                             Melville, NY 11747
Health Account       HSBC                 3673
Amazon Cash          HSBC                 8855
 Deposits
 Fee Account     Tristate Capital         1554                  623 5th Avenue
                      Bank
                                                            New York, NY 10022
Amazon Cash      Tristate Capital         1661
 Deposits             Bank
Amazon Cash      Tristate Capital         1653
 Deposits             Bank
   Inactive         US Bank               9642            2537 W. Wisconsin Avenue
                                                            Milwaukee, WI 53233
   Case 8-20-71970-ast   Doc 2    Filed 04/30/20   Entered 04/30/20 20:31:59




                                     Forum
Account Type     Financial       Last 4 Digits          Address of Branch
                Institution       of Account
                                   Number.
  Operating     JP Morgan            0941               395 North Service Rd
  Account         Chase
                                                        Melville, NY 11747
CAD Currency     TD Bank             5046               324 South Service Rd
  Account
                                                        Melville, NY 11747
   Payroll     Capital One,          3944             1307 Walt Whitman Road
                  N.A.
                                                        Melville, NY 11747
 Credit Card     Citibank            6429          730 Veterans Memorial Highway
 Receivables                                           Hauppauge, NY 11788


                                  Masquerade
Account Type     Financial       Last 4 Digits          Address of Branch
                Institution       of Account
                                   Number.
  Operating      TD Bank             7654               324 South Service Rd
  Account
                                                        Melville, NY 11747
 Receivables    JP Morgan            1265
  Account         Chase
 Receivables    JP Morgan            8560               395 North Service Rd
  Account         Chase                                 Melville, NY 11747
 Receivables    JP Morgan            0720
  Account         Chase
CAD Currency      HSBC               0001              534 Broadhollow Road
  Account
                                                        Melville, NY 11747
   Payroll       TD Bank             8355               324 South Service Rd
                                                        Melville, NY 11747
  Inactive       Bank of             6140              300 Broadhollow Road
                 America                                Melville, NY 11747
  Inactive       TD Bank             6554               324 South Service Rd
  Inactive       TD Bank             7049               Melville, NY 11747
          Case 8-20-71970-ast   Doc 2     Filed 04/30/20   Entered 04/30/20 20:31:59




                                     Diamond Collection
  Account Type          Financial       Last 4 Digits of        Address of Branch
                       Institution         Account
                                          Number.
     Operating         JP Morgan             1313
     Account             Chase                                 395 North Service Rd
   Receivables         JP Morgan             0650               Melville, NY 11747
    Account              Chase
   Receivables           HSBC                4887              534 Broadhollow Road
    Account
                                                                Melville, NY 11747
   Receivables         Union Bank            2232               17899 Colima Road
    Account
                                                             City of Industry, CA 91748
   Receivables          Bank of              5853              300 Broadhollow Road
    Account             America
                                                                Melville, NY 11747
      Payroll          JP Morgan             1556
                         Chase                                 395 North Service Rd
    Warehouse          JP Morgan             6526               Melville, NY 11747
                         Chase




4379778
